Citation Nr: 1502982	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  06-03 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability rated as 10 percent disabling prior to August 29, 2005, and assigned separate 10 percent and 20 percent ratings thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for left heel spurs, including as secondary to service-connected right knee and right ankle disabilities, and denied an increase in a 10 percent disability rating for a right knee disability.  

The Veteran provided testimony at a personal hearing at the RO in June 2005.  A transcript of that hearing is associated with the claims file.

In a November 2005 Statement of the Case, the RO, in pertinent part, granted a separate 20 percent rating for cartilage damage to the right knee (characterized as residuals of an injury to the right knee), effective August 29, 2005, and continued the 10 percent rating for postoperative residuals of a right knee arthrotomy.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2010, the Board denied service connection for the left heel disorder and remanded the increased rating claim for further development.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2011, the Court vacated that portion of the decision relevant to the left heel disorder and remanded the appeal for compliance with the instructions in a Joint Motion for Remand (JMR). 

In April 2012, the Board remanded the entire appeal to comply with the JMR instructions, as well as for additional development including obtaining private medical records and affording the Veteran a contemporaneous examination to determine the current severity of his right knee disability.  

In December 2013, the Board, in pertinent part, remanded the issues of service connection for left heel spurs and an increased rating for the right knee disability for additional development, including providing the Veteran with a contemporaneous examination to determine the current severity of his right knee disability.  The requisite VA examination was conducted and a Supplemental Statement of the Case was issued in September 2014.  There has been substantial compliance with the actions requested in the Board's Remands and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In a September 2014 rating decision, the AOJ granted service connection and assigned a noncompensable rating for left heel spurs effective December 28, 2002.  The Veteran has not appealed the rating assigned for the award or its effective date.  As such, the issue with regard to a left heel disability is no longer in appellate status.

While the RO has not adjudicated the issue of entitlement to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due, in part, to symptoms of his service-connected right knee disability, the Board may infer a claim for a TDIU due exclusively to the service-connected right knee disability, because this is the underlying disability (for an increased rating) at issue in this appeal.  Thus, to the extent the Veteran wishes to pursue a claim for TDIU based on more than just the service-connected right knee disability, the Veteran is invited to file such a claim at his local RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 29, 2005, the Veteran's right knee disability was manifested by X-ray evidence of arthritis, and subjective complaints of pain, stiffness, and buckling, without objective evidence of limitation of range of motion, instability or subluxation, ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

2.  From August 29, 2005, the Veteran's right knee disability was manifested by X-ray evidence of arthritis; limited range of motion, at worst, from zero degrees extension to 90 degrees flexion; subjective complaints of instability, stiffness, buckling, swelling, popping, and locking; and objective evidence of pain, crepitus, effusion, and cartilage damage that most nearly approximates dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; without objective evidence of instability or subluxation, ankylosis, impairment of the tibia and fibula, or genu recurvatum.

3.  The Veteran's right knee scar measures 17 sq. cm., and is superficial, healthy, well-healed, without depression, adherence, tenderness, discoloration, or instability.


CONCLUSIONS OF LAW

1.  Prior to August 29, 2005, the criteria for a 20 percent rating for residuals of a right knee injury have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5258 (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2005).

2.  Since August 29, 2005, the criteria for a rating in excess of 20 percent for residuals of a right knee injury have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).

3.  For the entire period on appeal, the criteria for a separate 10 percent rating for degenerative joint disease of the right knee with painful and limited range of motion have been met or approximated.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5003 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this regard, letters sent to the Veteran in February 2003, September 2003, July 2005, January 2008, May 2008 and April 2012 provided the notice required under the VCAA, including of the evidence and information necessary to substantiate his increased rating claim, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The claim was last adjudicated by the RO in a September 2014 Supplemental Statement of the case.  Thus, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Additionally, the Board finds that there has been compliance with its April 2012 remand directives, which included obtaining private medical records from Dr. J.P.F.  Those records were requested and obtained in March 2013.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was afforded VA examinations in June 2003, August 2005, July 2011, and July 2014 to determine the nature and severity of his right knee disability.  The Board finds that, when taken together, the examinations are adequate in order to evaluate the Veteran's service-connected right knee disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the most recent examination report substantially complies with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, neither the Veteran nor his representative has challenged the adequacy of the examination reports for purposes of his increased rating claim.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Analysis

As an initial matter, the Board notes that in a December 2014 brief, the Veteran's representative asserted that "[t]his is an appeal from the original assignment of a disability rating. Therefore, the issue in this veteran's case presents an "original claim" as contemplated under Fenderson v. West, 12 Vet.App. 119 (1999)...rather than a claim for an 'increased rating.'"  However, upon review of the record, the Board finds that the Veteran's claim is not an appeal from the original assignment of a disability rating.  In this regard, the Veteran's original claim for service-connection for a right knee disorder was granted in a September 1998 rating decision, which assigned a 10 percent disability rating.  Thereafter, the Veteran filed a timely notice of disagreement with the disability rating assigned, and the RO issued a Statement of the Case in October 1999 continuing the 10 percent disability rating.  However, the Veteran did not file a substantive appeal, and the September 1998 rating decision therefore became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).  Thus, the Veteran's December 2002 claim is a claim for an increased rating of his right knee disability, rather than an original claim as contemplated under Fenderson v. West, 12 Vet.App. 119 (1999).  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Relatedly, the information of record reflects that the date of receipt of the Veteran's new claim for an increased rating for his right knee disability was on December 28, 2002.  That is the date that VA received the Veteran's application indicating that he wanted an increased rating for his right knee disability.  The other indication in the record that the Veteran applied for an increased rating prior to December 28, 2002, is the showing of his May 28, 2001, report of emergency room treatment at VA for his right knee.  This additional evidence, which was received during the pendency of the December 2002 claim, is sufficient to constitute an informal claim for increased compensation.  See 38 C.F.R. § 3.157(b)(1) (2014); see also 38 C.F.R. §§ 3.156(b), 3.160(c) (2014).  As such, the date of this VA emergency room report "will be accepted as the date of receipt of [the] claim."  38 C.F.R. § 3.157(b)(1).  Thus, for purposes of this appeal, the Board determines that the date of receipt of the Veteran's new claim for an increased rating for his right knee disability is May 28, 2001.  Id; see also Suttman v. Brown, 5 Vet. App. 127, 136 (1993) (defining a new claim for increase).  All other VA hospital and examination reports received during the pendency of the (December 2002) claim are dated after May 28, 2001, and therefore such VA reports would be useless if considered to be informal claims.  38 C.F.R. § 3.155 (2014).

Turning to the merits of the claim, prior to August 29, 2005, the Veteran's right knee disability was rated solely under Diagnostic Code 7804 as 10 percent disabling for a tender and painful scar as a residual of the right knee surgery.  Since August 29, 2005, the Veteran has been assigned a separate 20 percent disability rating for damage to the cartilage with frequent episodes of locking, pain, and effusion into the joint under Diagnostic Code 5258.  The Veteran contends that a higher disability rating is warranted for both periods.   

By way of background, the Veteran injured his right knee while playing basketball in June 1968.  He was diagnosed with a tear of the medial collateral ligament, and he underwent a right knee arthrotomy to repair the ligament.  By an initial rating decision in September 1998, the Veteran was granted a 10 percent disability rating for a tender and painful scar as a residual of the right knee surgery.  In December 2002, the Veteran filed a claim for an increased rating of his right knee disorder, which the RO denied in a February 2004 rating decision.  Thereafter, in a December 2005 Statement of the Case, the RO assigned a separate 20 percent disability rating for damage to the cartilage with frequent episodes of locking, pain, and effusion into the joint, effective August 29, 2005.   

Turning to the evidence of record, a May 2001 emergency room VA treatment note shows that the Veteran complained of pain in his right knee.  He related that he had experienced right knee pain for past six months, which he described as constant and worse at night.  VA treatment notes dated between June 2001 and July 2002 show that the Veteran reported pain in his right knee.  He was prescribed knee braces and pain medication.  VA clinical assessments in May 2001, March 2002, and July 2002, in relevant part, included degenerative joint disease of the right knee.

A March 2003 emergency room VA treatment note shows that the Veteran reported worsening right knee pain.  He denied any recent trauma, severe swelling, or discoloration.  On examination, his right knee had good range of motion, with no swelling or pain with palpation.  There was a well-healed scar medially.  The Veteran was diagnosed with probable degenerative joint disease (DJD), but no X-rays were taken.

In May 2003, the Veteran returned to the emergency room complaining of right knee pain.  He reported that his right knee buckled twice at work.  The Veteran indicated that his pain level was 5/10.  On examination, there was no swelling or discoloration.  A well-healed scar was present.  The Veteran had full range of motion, with no pain elicited.  The Veteran was diagnosed with chronic right knee pain and prescribed pain medication.

The Veteran underwent a VA examination in June 2003.  He reported constant pain in his right knee.  The Veteran reported that he did not use crutches, braces, canes, or corrective shoes.  He also reported that the pain had gradually worsened over the years and that he "thinks he has arthritis in it."  The Veteran reported no episodes of dislocation.  He also indicated that he missed a few days of work in the past year because of his knee.  On examination, the Veteran had full range of motion, with pain on the extremes.  The range of motion or joint function was not additionally limited by fatigue, weakness, or lack of endurance.  The examiner noted objective evidence of painful motion.  There was no evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran had a normal gait and good weight bearing.  There was no ankylosis present.  X-rays showed no focal degenerative abnormality, and the examiner noted stable findings since 1999.  The Veteran was diagnosed with injury, right knee, status postoperative with residuals. 

A May 2004 VA treatment note shows that the Veteran complained of episodes of right knee pain.  He indicated that his pain level was 6/10.  On examination, there was no joint swelling or inflammation and no tenderness to palpation.  

A September 2004 VA treatment noted shows that the Veteran reported continuing mild knee pain.  On examination, there was no joint swelling, effusion, or redness.  

In a February 2005 statement, the Veteran indicated that he wears a knee brace and that his "pain and suffering" due to his right knee disorder is "greater now that I am no longer a young man."

A June 2005 VA treatment note shows that the Veteran reported constant pain in his right knee.  He reported taking naproxen for the pain.  

During a June 2005 DRO formal hearing, the Veteran testified that his right knee condition limited his ability to bend, squat, and walk.  He also testified that his knee condition limited his ability to participate in recreational activities and perform house and yard work.  He indicated that his pain level was 7/10 and that he has constant pain and throbbing, with very little swelling.  The Veteran testified that he used a cane because of his knee condition.  He also reported that his knee occasionally buckles when he climbs stairs.  

A July 2005 VA treatment note shows that the Veteran complained of pain in his right knee.  On examination, there was no effusion, but there was tenderness of the medial aspect.  Range of motion was within normal limits.  The Veteran was diagnosed with DJD and prescribed knee braces.  

During an August 2005 emergency room visit, the Veteran complained of bilateral knee pain for many years.  He reported that the naproxen was no longer helping the pain.  On examination, no swelling or erythema was noted, but pain was elicited on motion of knees.  He was diagnosed with chronic knee pain due to DJD and prescribed Tylenol with codeine.  

The Veteran underwent a VA examination in August 2005.  He reported constant pain in his right knee.  He also reported flare-ups brought on by any strenuous activity, long standing, and long walking.  The Veteran used a cane.  He reported no episodes of dislocation or subluxation.  He reported missing two and a half weeks of work in the past year because of his knee.  On range of motion testing, the examiner noted flexion to 100 degrees and full extension.  The Veteran had pain on extreme motion, and he stopped when the pain started.  Joint function was limited by pain after repetitive use.  Joint function was not additionally limited by fatigue, weakness, or lack of endurance.  There was no change to range of motion on repetitive use.  The examiner noted no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's weight bearing was fair.  There was no evidence of ankylosis.  The Veteran was diagnosed with cartilage damage to the right knee status postop with residuals.  

An October 2005 VA treatment note shows that the Veteran complained of right knee pain.  He reported that his activity was limited because of the pain.  He described his pain level as 8/10.  He was given Darvocet for pain and referred to physical therapy. 

A November 2005 VA physical therapy note shows that the Veteran reported constant pain and popping of his right knee at a pain level of 7/10.  On examination, tenderness was noted over the medial aspect of the right knee "with combined instabilities noted."  Range of motion was within normal limits with positive retro patellar crepitation.  The Veteran reported that he was unable to attend physical therapy because of his work schedule and other appointments.  He was prescribed a patellar knee strap for additional support.

During routine VA follow-up appointments, the Veteran complained of knee pain in June 2006, May 2007 (pain level 6/10), August 2007 (pain level 4/10), March 2008 (pain level 4/10), June 2008 (pain level 5/10), October 2008 (pain level 5/10), April 2009 (pain level 6/10), December 2009, June 2010, July 2010, September 2010, February 2011, and March 2011.

The Veteran was afforded a VA examination in July 2011.  The Veteran reported the following symptoms: giving way, instability, pain, stiffness, and swelling.  He denied the following symptoms: deformity, weakness, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, and effusions.  The Veteran reported weekly flare-ups of severe pain lasting one to two days.  During these flare-ups, he reported having to use caution for fear of his knee giving out, especially on stairs.  He also reported that his knee pain was worse when going up or down steps and with squatting.  The Veteran reported that he used a cane and a brace.  

On examination, there was crepitus, tenderness, and guarding of movement.  There was no evidence of weakness, clicks or snaps, grinding, instability, meniscus abnormality, or abnormal tendons or bursae.  The examiner noted a healthy, curved surgical scar without depression, adherence, tenderness, or color difference.  On range of motion testing, the examiner noted right knee flexion of 110 and normal right knee extension.  There was no objective evidence of pain with active motion, and there was no change to range of motion on repetitive use.  There was no evidence of ankylosis.  X-rays revealed no acute fractures or dislocations.  Mild significant degenerative changes were seen with spurring of the patella.  The joint space appeared normal and no joint effusion was identified.  

The Veteran was diagnosed with arthrotomy right knee with residual cartilage damage and medial collateral ligament tear right knee with residual tenderness.  The examiner noted that the Veteran's right knee condition had significant effects on his usual occupation, including decreased mobility, problems with lifting and carrying, and pain.  The examiner also noted that the Veteran's right knee condition had mild effects on chores, shopping, recreation, bathing, dressing, and toileting and a severe effect on exercise.  

An October 2011 private treatment note shows that the Veteran reported increasing right knee pain.  He described his symptoms as becoming markedly worse.  The Veteran complained of pain, popping, and locking.  On examination, the Veteran had pain along the medial joint line, with pain through a range of motion.  The examiner noted that he had difficulty with weight bearing and with ambulation.  X-rays showed good preservation of the joint space without any marked degenerative changes.  A November 2011 MRI showed a trace right knee effusion and mild degenerative spurring.

In an October 2012 statement, the Veteran reported that his right knee disability has increased in severity with pain and prolonged aching.

The Veteran was afforded a VA examination in July 2014.  The Veteran reported no flare-ups.  On range of motion testing, the examiner noted right knee flexion of 110 degrees and normal right knee extension.  There was no objective evidence of pain with active motion, and there was no change to range of motion on repetitive use.  The examiner noted that the Veteran had functional loss of the right knee consisting of less movement than normal.  There was tenderness of the right knee.  The Veteran had normal strength and normal joint stability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted a healed scar on the medial aspect of the right knee, with no tenderness, discoloration, or instability.  The examiner indicated that the Veteran's right knee condition impacts the Veteran's ability to work.  Specifically, the examiner noted that because of his right knee disability, the Veteran can only walk for 50 yards at a time before stopping to rest, and he cannot climb a flight of stairs, kneel, or squat.  

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59(f).  

The VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

In light of the foregoing, the Board finds that for the entire appeal period, the criteria for a separate 10 percent rating, but no higher, have been met for limitation of function due to degenerative arthritis established by X-ray findings under Diagnostic Code 5003.  In this regard, a VA treatment records dated between May 2001 and July 2002 indicate clinical assessments of degenerative joint disease and arthritic changes of the right knee.  On VA examination in June 2003, the examiner noted painful range of motion.  On VA examination in August 2005, the Veteran's range of motion was limited to flexion of 100 degrees with pain.  On VA examination in July 2011, X-rays showed mild significant degenerative changes with spurring of the patella.  Additionally, the examiner noted crepitus, tenderness, and guarding of movement, with right knee flexion to 110 degrees.  Moreover, for the entire appeal period, the Veteran's right knee disability has manifested as subjective complaints of constant pain, stiffness, with additional functional impairment during flare-ups of severe pain and buckling, including an inability to climb stairs, squat, and walk without a cane or brace.  

Although there has only been objective evidence of painful range of motion since August 2005, 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In the instant case, the Board finds that even for the period that the Veteran's right knee disability has not displayed objective evidence of limitation of motion, the Veteran's right knee disability has been manifested by objective evidence of arthritis established by X-ray findings and subjective complaints of weakness, lack of endurance, fatigability, the inability to bend the knees, and constant pain.  Therefore, pursuant to Mitchell, 25 Vet. App. 32 (2011), Burton, 25 Vet. App. 1 (2011), and 38 C.F.R. §§ 4.40, 4.59, the Board finds that the criteria for a 10 percent rating for degenerative joint disease of the right knee with pain and limited range of motion under Diagnostic Code 5003 have been met or approximated for the entire appeal period.  

A higher rating under Diagnostic Codes 5260 or 5261 is not warranted because the evidence does not show a sufficient limitation of range of motion for compensation.  The flexion of the Veteran's knee has measured, at worst, as 90 degrees.  Extension has consistently been measured at 0 degrees (normal).  The evidence shows the Veteran's greatest limitation of range of motion was zero to 90 degrees, even considering additional limitation of motion due to pain and repetitive motion.  In essence, neither limitation of flexion nor extension has been compensable pursuant to Diagnostic Code 5260 or 5261 at any time during the appeal period.

With respect to Diagnostic Code 5258, the Board finds that the criteria for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint have not been met prior to August 29, 2005.  In this regard, prior to August 29, 2005, the Veteran's right knee disability manifested primarily as subjective complaints of pain.  However, the record shows no evidence of swelling, effusion, or locking during that period.  A March 2003 treatment note shows good range of motion, with no swelling or pain with palpation.  A May 2003 treatment note shows no swelling or discoloration and full range of motion with no pain elicited.  On VA examination in June 2003, there was no evidence of edema, effusion, tenderness, redness, or heat.  A May 2004 treatment noted shows no joint swelling or inflammation and no tenderness to palpation.  A September 2004 treatment note shows no joint swelling, effusion, or redness.  Moreover, the Veteran specifically denied any swelling during this period.  See, e.g. June 2005 Hearing Transcript.  The Board finds that despite the Veteran's subjective complaints of pain, the objective findings prior to August 29, 2005, are not commensurate with dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint as contemplated by Diagnostic Code 5258.  

The Board has also considered whether assigning separate ratings under Diagnostic Codes 5258 and 5003 since August 29, 2005, constitutes impermissible pyramiding.  The Board notes that Diagnostic Code 5258 does not on its face contemplate limitation of motion.  In addition, while VA's General Counsel has held that Diagnostic Code 5259 (pertaining to removal of the semilunar cartilage) may contemplate limitation of motion, it has never addressed whether Diagnostic Code 5258 for dislocation of the cartilage similarly encompasses limited motion of the knee.  See VAOGCPREC 9-98 (Aug.  14, 1998) (explaining that limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion).  In any event, the Board finds that in this case, the Veteran's limited motion is not contemplated by his rating under Diagnostic Code 5258.  In this regard, the Veteran's right knee disability since August 29, 2005, has been manifested by objective evidence of cartilage damage, crepitus, popping, locking, and effusion, as well as limited range of motion.  The Board finds that the additional symptoms of crepitus, locking, and effusion are sufficient such that a separate 10 percent evaluation under Diagnostic Code 5003, for degenerative joint disease of the right knee with pain and limited range of motion avoids impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As noted above, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In this case, a higher rating based on these grounds is not warranted.  The grant of a 10 percent rating under DC 5003 for degenerative joint disease of the right knee with pain and limited range of motion contemplates the entirety of the Veteran's symptoms, including the Veteran's subjective reports of pain, weakness, and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, the Veteran has had full extension and no significant limitation of flexion, even on repetition, and the Veteran maintains full muscle strength and muscle tone.  See 38 C.F.R. 4.40 (2014).

The Board has also considered whether evaluation under another diagnostic code is appropriate.   No rating is warranted for knee ankylosis under Diagnostic Code 5256 as there has been no finding of knee ankylosis.  The June 2003, August 2005, and July 2011 VA examiners all found no evidence of ankylosis.  Furthermore, the July 2011 and October 2011 X-ray images showed normal and good preservation of the joint space, respectively.  The evidence also clearly shows that the Veteran retains significant range of motion in his knee.  

No rating for knee impairment for recurrent subluxation or lateral instability under Diagnostic Code 5257 is warranted because there is no medical evidence of subluxation or lateral instability of record.  The June 2003, August 2005, July 2011, and July 2014 examiners found no objective evidence of instability or recurrent episodes of subluxation.  The Board acknowledges that the Veteran reported instability and giving way during the July 2014 VA examination.  However, on examination, the anterior, posterior, and medial-lateral instability tests were all normal.  The Veteran, as a layperson is not competent to diagnose internal instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable or buckles there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert, supra.  

No rating for malunion of tibia and fibula under Diagnostic Code 5262 is warranted.  The July 2011 X-ray readings note normal joint spaces and do not report any instance of malunion of the tibia and fibula.  A November 2011 MRI report notes unremarkable right tibia and fibula with no evidence of acute osseous abnormality demonstrated.  The Board acknowledges that the Veteran reported always using a knee brace at the July 2011 VA examination, but lacking any positive radiological evidence or a medical opinion for malunion of the tibia and fibula, no rating is warranted under Diagnostic Code 5262.

Finally, the Board has considered a higher rating for scars.  In a September 1998 rating decision, the Veteran was assigned a 10 percent disability rating for a tender and painful scar under Diagnostic Code 7804.  That rating has been continued throughout the course of this appeal.  

During the course of the appeal, the criteria for evaluating scars, under DCs 7800-7805, were revised effective October 23, 2008.  However, the revised regulations were specifically limited to claims filed on or after October 23, 2008, unless a veteran specifically requested a review under the revised regulations.  Here, the Veteran's claim for an increased evaluation (from which the rating action on appeal stems) was received in December 2002, and there is no indication that either he or his representative has requested review under the revised regulations.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, are for application. 

At the time the Veteran filed his claim, scar ratings were provided under DCs 7800-7805.  Under these applicable regulations, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 sq. in. (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 sq. in.; 3) are superficial, do not cause limited motion, and cover an area of 144 sq. in. or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 (2005). 

Higher ratings may be assigned where the scar is either deep or caused limitation of motion and covered an area exceeding 12 sq. in.  38 C.F.R. § 4.118, DC 7801 (2005).  Alternatively, scars may be rated based on the limitation of function of an affected part.  38 C.F.R. § 4.118, DC 7805.

In this case, the evidence shows that the Veteran's right knee scar measures 17 sq. cm.  See July 2011 VA Examination Report.  The scar is healthy, well-healed, without depression, adherence, tenderness, discoloration, or instability.  See March 2003 VA Treatment Record, July 2011 VA Examination Report, July 2014 VA Examination Report.  There is no evidence suggesting that the scar is deep, causes any limitation of motion or limitation of function of the knee, or covers an area exceeding 12 sq. in.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent for the scar are not met.  See 38 C.F.R. § 4.118, DCs 7801, 7805 (2005).  

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 10 percent disability rating under DC 5003 and a 10 percent disability rating under DC 7804 for the entire appeal period, and a 20 percent disability rating under DC 5258 since August 29, 2005.  See 38 C.F.R. § 4.7 (2014).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign any additional or separate ratings.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which knee disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his right knee disability.  In fact, as discussed above, the symptomatology of the Veteran's disability centers on his complaints of constant pain and limited range of motion.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  





ORDER

Entitlement to a disability rating of 20 percent for residuals of a right knee injury prior to August 29, 2005, is denied.

Entitlement to a disability rating in excess of 20 percent for residuals of a right knee injury since August 29, 2005, is denied.

For the entire appeal period, a separate 10 percent rating for degenerative joint disease of the right knee with painful and limited range of motion is granted, subject to the law and regulations governing the criteria for award of monetary benefits.


	REMAND

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran has not worked since February 2011.  See July 2011 Examination Report.  Additionally, several VA examiners have indicated that the Veteran's right knee disability has an effect on the Veteran's occupational activities.  Specifically, the July 2011 VA examiner opined that the Veteran's right knee disability has "significant effects" on the Veteran's usual occupation because of decreased mobility, problems with lifting and carrying, pain, and increased absenteeism.  Similarly, the July 2014 VA examiner opined that the Veteran's right knee disability impacts his ability to work due to limited walking, climbing, kneeling, or squatting.  These findings suggest that the Veteran may be unemployable as a result of his service-connected right knee disability.  The Board thus finds that the evidence of record reasonably raises a claim for total disability rating for compensation based on unemployability due to the Veteran's service-connected right knee disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the RO should develop a claim for TDIU in accordance with Rice as indicated below.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, pertaining to any treatment the Veteran received for his right knee disability.  The RO should secure any necessary authorizations.  All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to including providing an examination or obtaining an opinion if deemed necessary, adjudicate a claim of TDIU in light of all of the evidence of record.  If TDIU is denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


